Pish, J.
1. When the accused in a trial for murder, alleged to have been committed by shooting, has been allowed to prove by a witness a positive declaration by the decedent that he did not know who shot him, it affords the accused no just cause of complaint that the court refused to permit the same witness to testify that the decedent further stated : “ If he [the accused] shot me, it was an accident.” The additional declaration was, under these circumstances, the mere statement of a conclusion, and one which was manifestly of no probative value whatever. Kearney v. State, 101 Ga. 803 ; Sweat v. State, 107 Ga. 712.
2. It is the right of counsel, in arguing a case to the jury, to draw and state to them his own conclusions from the law and the testimony, provided that in so *836doing he does not misstate the testimony or state facts as to which there is-no evidence.
Submitted June 16,
Decided July 18, 1902.
Indictment for murder. Before Judge Reagan. Butts superior court. May 12, 1902.
O. M. Duke and 7. A. Wright, for plaintiff in error.
Boykin Wright, attorney-general, and O. H. B. Bloodworth, solicitor-general, contra.
3. The evidence warranted the verdict, and there was no error in refusing to-grant a new trial.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.